T. M. Burns, P.J.
(dissenting). I have considered the majority opinion, but I find nothing in it that causes me to alter my original impression of this case. See, People v Turner, 86 Mich App 177, 184-185; 272 NW2d 346 (1978), opinion vacated 407 Mich 890 (1979). As I stated in my prior dissenting opinion in this matter, there is no such thing as a one-person conspiracy. Because conspiracy charges against the only other person who could have been found guilty of them in this case have been dismissed, the evidence is insufficient as a matter of Michigan law to support defendant’s conspiracy conviction. I would reverse this conviction.